t c memo united_states tax_court jan lister petitioner v commissioner of internal revenue respondent docket no 9173-o02l filed date jan lister pro_se donald fe edwards for respondent memorandum opinion marvel judge this matter is before the court on respondent’s motion for summary_judgment filed pursuant to rule and to impose a penalty under sec_6673 ’ respondent ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure - contends that there is no dispute as to any material fact regarding this levy action and that respondent’s determination to proceed with collection of petitioner’s outstanding federal_income_tax liabilities for and by levy should be sustained as a matter of law summary adjudication is a procedure designed to expedite litigation and avoid unnecessary time-consuming and expensive trials fla peach corp v commissioner 90_tc_678 summary adjudication may be granted with respect to all or any part of the legal issues presented if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b see 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary adjudication 85_tc_812 as explained in detail below there is no genuine issue as to any material fact and a decision may be rendered as a matter of law consequently we shall grant that part of respondent’s motion as moves for summary adjudication under rule background the record establishes and or the parties do not dispute the following facts petitioner resided in tulsa oklahoma on the date petitioner filed her petition in this case petitioner failed to file her federal_income_tax return for on date respondent mailed a statutory_notice_of_deficiency to petitioner in which he determined that petitioner was liable for an income_tax deficiency and additions to tax for petitioner received the notice_of_deficiency but did not petition this court with respect to the notice_of_deficiency subsequently respondent assessed the income_tax deficiency additions to tax and interest against petitioner on date petitioner also failed to file her federal_income_tax return for on date respondent mailed a statutory_notice_of_deficiency to petitioner in which he determined that petitioner was liable for an income_tax deficiency and additions to tax for petitioner received the notice_of_deficiency the facts material to the court’s disposition of the motion for summary_judgment are stated solely for purposes of deciding the motion and are not findings_of_fact for this case see 98_tc_518 affd 17_f3d_965 7th cir q4e- but did not petition this court with respect to the notice_of_deficiency subsequently respondent assessed the income_tax deficiency additions to tax and interest against petitioner on date on date respondent mailed to petitioner a final notice -- notice_of_intent_to_levy and notice of your right to a hearing letter covering the taxable years and after identifying a potential levy source on date petitioner timely submitted form request for a collection_due_process_hearing to respondent requesting a hearing under sec_6330 on form petitioner identified the taxable periods at issue as beginning date ending date and supplied the following reasons for contesting the proposed collection action claimant never received cash claimant received bills of credit claimant provides noteable service claimant unable to meet cash demands claimant dna i sec_75 years claimant did not file and 1040a civil penalties don’t apply see sched r attached to the form was a form_1040 u s individual_income_tax_return for the period date ending date containing handwritten entries claiming no gross_income no taxable_income no tax_payments and no tax due on the form_1040 petitioner wrote on line used for entering the amount of tax overpaid the word unknown and wrote maximum on line used to quantify the tax_refund due - - by letter dated date appeals officer brenda j dodson advised petitioner that she had been assigned petitioner’s case and she explained the objective of a hearing under sec_6330 ms dodson also stated the following with respect to petitioner’s explanation of her disagreement with the proposed collection action set forth in form based on your statement on the form you are disputing the proposed levy action and that you had any taxable_income for the periods in question based upon my review of the case administrative file and reviewing a transcript of the account in question it indicates assessments and balances due for the tax periods ending date and date you were afforded the opportunity to dispute the tax assessments upon issuance of the notice_of_deficiency this notice afforded you days to petition the united_states tax_court to contest the proposed tax_determination you did not exercise this right prompting a default resulting in the assessments since you did not petition the united_states tax_court during this 90-day period you are not entitled to any further hearing relating to the amount of the liability for the or year under the collection_due_process_hearing procedures ms dodson also advised petitioner of collection alternatives but pointed out that two of those alternatives an installment_agreement and the offer_in_compromise required that the taxpayer’s filing obligations be current ms dodson emphasized that petitioner had not filed federal_income_tax returns for any of the years through she advised petitioner that before the service could evaluate any collection alternative petitioner must submit current financial information must indicate the monthly installment_payment petitioner believed she -- - could afford and must file all delinguent tax returns ms dodson requested that petitioner submit the requested information by date and stated that she would contact petitioner to schedule the hearing under sec_6330 after she had an opportunity to review the information petitioner submitted petitioner did not supply the information enumerated in ms dodson’s date letter instead petitioner sent a letter dated date to the internal_revenue_service in oklahoma city ok and kansas city mo the pertinent part of which stated as follows claimant waives personal appearance claimant has not waived day due process and the administration is in default claimant is verily aggrieved the irs otc has all the books_and_records that indicate that claimant has no gainful activity claimant filed ir sec_1040 and otc beginning january ending date no federal income claimant never received cash and the administration books_and_records do indicate no cash receipts before the tax and liens claimant is unable to do gainful work although the appeals_office in oklahoma city received the letter on date the record is silent as to when ms dodson actually received and reviewed the letter by letter dated date ms dodson advised petitioner that she had not received petitioner’s response to the date letter and set a new deadline of date for submitting the requested information ms dodson warned petitioner that she would make a determination based on the existing administrative record if she did not receive - petitioner’s response by date petitioner responded in a letter to ms dodson dated date although several exhibits were attached to the letter none of the exhibits supplied the information requested by ms dodson petitioner’s date letter demanded that respondent pay her all allowances credits standard deductions benefits through on date the appeals_office issued a notice_of_determination concerning collection action s under sec_6320 and or in which it determined the following all legal and procedural requirements for the issuance of the notice_of_intent_to_levy had been met prior to the appeals officer’s consideration of the issues raised by petitioner the appeals officer had had no previous involvement with respect to petitioner’s and income_tax liabilities none of the issues raised by petitioner were meritorious petitioner did not raise any spousal defenses petitioner was not entitled to challenge the underlying liabilities for and because she had received notices of deficiency for those years the proposed levy action balanced the need for efficient collection_of_taxes with the legitimate concern of the taxpayer --- - that the collection action be no more intrusive than necessary and was appropriate under the circumstances petitioner mailed a letter dated date to this court which this court treated as a timely but imperfect petition appealing respondent’s determination for and this court then mailed petitioner an order requiring her to file a proper amended petition on date this court received and filed petitioner’s amended petition which purported to cover the period from through present in her original petition petitioner alleged among other things that she had no money and requested that the court send her a form petition and pauper’s affidavit petitioner did not make any allegations in either her original petition or in her amended petition that the proposed levy was improper nor did she raise any justiciable issue regarding the collection of the assessed liabilities other than a general assertion that she had no money on date respondent filed a motion for summary_judgment and to impose a penalty under sec_6673 in that motion respondent contends that he is entitled to summary adjudication as a matter of law and he supports his contention with a declaration from appeals officer dodson signed under penalties of perjury and related exhibits respondent also moves for the imposition of a penalty under sec_6673 because --- - he alleges that petitioner instituted this proceeding primarily for delay and her position is frivolous and groundless by order dated date we directed petitioner to file a response to respondent’s motion on or before date petitioner’s response which we received on date and filed as of that date merely asserts that she is unable to pay and appears to maintain that respondent owes her money petitioner however did not support her contentions with any documentation of her alleged inability to pay or of her entitlement to a refund discussion i jurisdiction respondent’s notice_of_determination addressed only respondent’s proposed levy action with respect to the taxable years and petitioner’s original petition referenced only and in her amended petition however petitioner identified the periods at issue as through the present in order to avoid any confusion regarding the periods at issue we consider on our own initiative our jurisdiction over years other than and it is well settled that questions of jurisdiction may be raised by either party or the court at any stage of a proceeding 116_tc_263 citing 96_tc_10 our jurisdiction - under sec_6330 is dependent on the issuance of a valid notice_of_determination and a timely petition for review 114_tc_492 if the appeals_office did not make a determination with respect to a particular taxable_period under sec_6330 the absence of a determination is grounds for dismissal of a petition regarding such period see id in this case petitioner’s amended petition covered the period from to the present respondent’s determination under sec_6330 however only addressed and the only years as to which respondent issued final notices of intent to levy respondent issued no notices of intent to levy and made no determination under sec_6330 for years after we hold therefore that we lack jurisdiction under sec_6330 over any taxable years other than and il respondent’s motion a summary adjudication sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of their right to a hearing before the levy is made if the person makes a request for a hearing a hearing shall be held by the internal_revenue_service office of appeals sec_6330 at the hearing a taxpayer may contest the existence and amount of the underlying tax_liability only if the taxpayer did not receive a notice_of_deficiency for the tax in question or did not otherwise have an earlier opportunity to dispute the tax_liability sec_6330 b see also 114_tc_604 following a hearing the appeals_office must make a determination whether the proposed levy action may proceed in so doing the appeals_office is required to take into consideration the verification presented by the secretary the issues raised by the taxpayer and whether the proposed collection action appropriately balances the need for efficient collection_of_taxes with a taxpayer’s concerns regarding the intrusiveness of the proposed collection action sec_6330 the taxpayer may petition the tax_court or in limited cases a federal district_court for judicial review of the appeals office’s determination sec_6330 if the taxpayer files a timely petition for judicial review the applicable standard of review depends on whether the underlying tax_liability is at issue where the underlying tax_liability is properly at issue the court reviews any determination regarding the underlying tax_liability de novo the court reviews any other administrative determination regarding the proposed levy action for abuse_of_discretion sego v commissioner supra pincite petitioner’s underlying tax_liabilities for in her original petition and in her amended petition petitioner has asserted various arguments most of which are confused and sometimes unintelligible as best we understand them however the arguments appear to be directed to the existence of the underlying tax_liabilities for and and are summarized below a petitioner never received wages because wagering on the job is illegal b petitioner did not receive any payments in cash or property she received only federal reserve notes which are not cash property or assets of any kind c the u s government owes petitioner money in the form of allowances and credits to which she is entitled which the government has failed and refused to pay fach of the above-described arguments challenges the existence or amount of the underlying tax_liabilities for and see sec_6330 b the undisputed facts in this case establish that petitioner received a notice_of_deficiency for each of the years and petitioner did not file any petition in this court seeking a redetermination of the proposed deficiencies as a result upon the expiration of the statutory restriction on assessment - - set forth in sec_6213 respondent assessed the disputed liabilities a taxpayer may contest his or her underlying tax_liability in a sec_6330 proceeding only if he or she did not receive a notice_of_deficiency for the taxes at issue or did not otherwise have an opportunity to dispute the tax_liability sec_6330 b petitioner received notices of deficiency for and consequently petitioner as a matter of law was not entitled to dispute the existence or amount of the underlying tax_liabilities for those years in a sec_6330 proceeding the appropriateness of the proposed collection action petitioner does not allege that the administrative_proceeding in this case was defective she alleges only that she has no money we interpret petitioner’s allegation as a contention that the liabilities are uncollectible due to her inability to pay we begin by noting that the material facts are not in dispute petitioner has unpaid federal_income_tax liabilities for and respondent issued a notice_of_intent_to_levy to petitioner and advised her of her right to request a sec_6330 hearing because petitioner had received notices of deficiency for the years at issue petitioner was not entitled to contest the underlying liabilities sec_6330 b petitioner’s only recourse was to demonstrate that the proposed levy action was inappropriate another collection alternative was more appropriate an appropriate spousal defense applied or some other relevant issue adversely affected respondent’s proposed collection activity sec_6330 nevertheless petitioner’s only contentions before the appeals_office and before this court regarding the appropriateness of respondent’s proposed collection action were that she is disabled and unable to pay any liability and that she is entitled to a refund of allowances and credits petitioner waived her right to appear personally at the hearing under sec_6330 and submitted no information whatsoever to either the appeals_office or this court documenting her assertion that she is unable to pay the subject liabilities or that she is entitled to any refunds or credits petitioner supplied us with no factual record on which we could conclude that the appeals office’s determination permitting the levy to proceed was an abuse_of_discretion consequently we shall grant respondent’s motion as to the summary adjudication under rule b respondent’s request for sec_6673 penalty we turn now to that part of respondent’s motion that seeks a penalty against petitioner under sec_6673 sec_6673 a authorizes this court to impose a penalty not in excess of dollar_figure on any taxpayer who institutes or maintains proceedings in this court primarily for delay asserts a position in such -- - proceeding that is frivolous or groundless or unreasonably failed to pursue administrative remedies while we acknowledge respondent’s concerns regarding petitioner’s arguments in this case we are unable to conclude on this record that petitioner instituted or maintained these proceedings primarily for delay or that petitioner unreasonably failed to pursue available administrative remedies petitioner timely filed her petition in this case and has not taken any steps to unduly prolong this proceeding she has responded to this court’s orders by filing a timely response to respondent’s motion and she has even prepared and submitted a trial memorandum required by the court’s standing_pretrial_order issued on date in addition at the administrative level petitioner made several attempts to communicate with respondent although the letters that she sent were confused uninformative and not helpful in determining whether a levy was an appropriate collection activity the letters reflected a profound confusion on the part of petitioner regarding her entitlement to refunds and credits arising from such things as the personal_exemption and the credit for the disabled and elderly we are not prepared on this record to equate petitioner’s apparent confusion with a deliberate attempt on her part to delay or obfuscate we also note that the record fails to establish that all of petitioner’s claims were frivolous or groundless while -- - petitioner’s filings were confused often unintelligible and sometimes reminiscent of protester rhetoric not all of the arguments contained in those filings were frivolous or groundless on their face petitioner’s principal claim was that she is impoverished in fact she may well be unfortunately petitioner did nothing to prove her financial condition at the sec_6330 hearing before the appeals_office although we have no record before us to review for abuse_of_discretion that same lack of a record forecloses any conclusion we might otherwise have reached that petitioner’s claim of poverty was either frivolous or groundless consequently we shall deny that part of respondent’s motion that seeks a penalty under sec_6673 we warn petitioner however that most of her arguments in this case were to the extent that we understood them of the type that might justify the imposition of a sec_6673 penalty if petitioner were to assert those arguments again in another judicial proceeding in this court conclusion we hold that the material facts are not in dispute and that respondent is entitled to a summary adjudication as a matter of law we further hold that respondent correctly determined that we also note that the administrative record contains no indication that respondent warned petitioner that her arguments were frivolous or groundless or that her arguments might result in the imposition of a sec_6673 penalty collection by levy should proceed we shall grant that part of respondent’s motion seeking summary adjudication deny that part of respondent’s motion requesting the imposition of a penalty under sec_6673 and enter a decision upholding respondent’s proposed collection action to reflect the foregoing an appropriate order and decision will be entered
